Citation Nr: 1030114	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  07-14 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability as a result of service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from April 1969 to January 
1972.

This appeal to the Board of Veterans' Appeals (Board) is from 
January and May 2006 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

Subsequent to the issuance of the April 2007 Statement of the 
Case (SOC), additional evidence was presented for the record 
which was accompanied by a waiver (as found in the July 2010 
Appellant's Brief).  Applicable VA regulations require that 
pertinent evidence submitted by the appellant must be referred to 
the agency of original jurisdiction for review and preparation of 
a supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  
38 C.F.R. §§ 19.37, 20.1304 (2009).  Since a waiver accompanied 
the newly submitted evidence, referral to the RO of this evidence 
is not required and a Remand for consideration of this evidence 
is unnecessary.  38 C.F.R. §§ 19.37, 20.1304.


FINDINGS OF FACT

1.  The Veteran's service connected disabilities meet the 
schedular requirements for consideration of a TDIU under 38 
C.F.R. § 4.16(a), as the rating for his service-connected PTSD is 
70 percent, and the rating for diabetes mellitus Type II is 20 
percent; combining for an 80 percent overall evaluation effective 
from October 2007.

2.  With full consideration of the Veteran's educational 
background and occupational experience, it is more likely than 
not that the Veteran's service-connected disabilities, 
particularly, PTSD, are of such severity as to preclude him from 
obtaining or retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.16, 4.18, 
4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  As the Board is awarding the Veteran a full 
grant of the benefits being sought on appeal, any errors VA made 
with respect to VCAA notice are considered non-prejudicial.

Factual Background

A VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, was received in June 2005.  
At that time, the Veteran indicated that he had been employed 
full time as a heavy equipment operator with a local energy 
authority from 1989 until December 2004; thereafter working part-
time until June 2005.  He indicated that he had not left his job 
due to disability, but was subsequently unemployable due to 
service-connected PTSD.  He also reported that he had completed a 
high school education, and had obtained a certification in 
welding in 1974, but had no other specialized training or 
education.  

By rating action of May 1998, service connection was established 
for PTSD for which a 50 percent evaluation was assigned, 
effective from June 1995.  The Veteran filed a claim for an 
increased rating for PTSD in May 2004.

A VA PTSD examination was conducted in June 2004.  The report 
indicates that the Veteran was still employed as a 
bulldozer/backhoe operator at that time, indicating that he 
regularly took vacation days when he felt stress building up on 
the job.  The Veteran's reported symptoms included: difficulty 
concentrating; hypervigilance and exaggerated startle response.  
Occupation impairment attributable to PTSD was assessed as 
moderate and social impairment was assessed as severe.  PTSD was 
diagnosed and a GAF (Global Assessment of Functioning) score of 
50 was assigned.  The prognosis for improvement of his 
psychiatric condition was described as unlikely, as it was noted 
that the Veteran was getting older and was using work as a method 
of avoidance/suppression of thoughts and feelings related to war 
experiences.  The examiner explained that the Veteran had been 
experiencing more irritability and stress on the job and was 
contemplating the likelihood that he would need to discontinue 
working.  In turn, the examiner suggested that the Veteran's 
psychiatric condition might be expected to deteriorate should he 
stop working.

By rating action of September 2004, a 70 percent evaluation for 
PTSD was granted effective from May 2004.

VA psychiatry records include a September 2005 entry indicating 
that the Veteran had been laid off from his job in June 2005.  
Certification from the Veteran's employer was received in August 
2005 reflecting that the Veteran retired in late December 2004, 
but continued working on a part-time basis from January to June 
2005, when he completely stopped working.  The certification 
reflected that the employer was unaware that the Veteran had any 
disability while employed.  

A VA examination was conducted in November 2005.  The Veteran 
reported that an on-the-job incident had occurred in 2004, 
involving a dispute between him and his immediate foreman, 
resulting in damage to a truck and nearly causing injuries to the 
foreman.  The Veteran was put on leave and subsequently permitted 
to return to work, part-time for a 6 month period.  However, 
ultimately, it was felt that the Veteran's anger problems 
rendered him unsuitable for further employment, and coupled with 
a carpal tunnel condition, he was laid off permanently.  He 
stated that there was no prospect of being hired back by his old 
company.  Occupation and social functioning were assessed as 
severely impaired by the examiner.  Severe PTSD was diagnosed and 
a GAF score of 35 was assigned.  The examiner opined that it was 
at least as likely as not that the Veteran could be considered 
unemployable and that the primary factor relating to his 
unemployability related to his on-going PTSD symptomatology.  It 
was further observed that the Veteran's psychiatric condition 
overall was not likely to improve due to advancing age, loss of 
employment and current utilization of existing supportive 
resources.  

The TDIU claim was denied in a January 2006 rating decision.  In 
a statement provided in January 2006, the Veteran expressed 
disagreement with that determination, explaining that he could 
not hold down a job and no one would hire him as a heavy 
equipment operator, because no one trusted him with an expensive 
piece of equipment due to his anger/behavior problems associated 
with PTSD.    

VA records include an entry dated in early April 2006, indicating 
that the Veteran had PTSD accompanied by symptoms of suicidal and 
homicidal ideation.  Later in April 2006, the Veteran underwent a 
psychiatric evaluation.  The Veteran's symptoms included 
hopelessness, nightmares, flashbacks and rare suicidal thoughts.  
PTSD was assessed and a GAF score of 50 was assigned.  Psychology 
notes dated in August and September 2006 reflect that GAF scores 
of 45 were assigned.  When evaluated in October 2006, the Veteran 
had no suicidal or homicidal ideations and a GAF score of 55 was 
assigned.  When evaluated in March 2007, a GAF score of 45 was 
assigned.  When seen in April 2007, the Veteran and his wife 
reported that he was not doing well; symptoms of depression, 
sleep impairment, angry outbursts and lack of impulse control 
were reported.  A GAF score of 45 was assigned.

By rating action of November 2007, service connection was 
established for type II diabetes mellitus associated with 
herbicide exposure.  The grant was based on VA medical records 
dated in October 2007 which revealed that prescribed medication, 
diet and exercise were required for control of diabetes.   

Subsequently, additional VA records were added to the file which 
were  accompanied by a waiver.  When seen in October 2009, the 
Veteran complained of anhedonia, decreased motivation, decreased 
mental focus during the daytime and increased irritability.  An 
entry dated in October 2009 reflects that both PTSD and major 
depression were diagnosed and that a GAF score of 45 was 
assigned.  The most recent records reflect that the Veteran 
underwent evaluation by a VA psychiatrist in December 2009.  At 
that time, PTSD and depression were diagnosed and GAF score of 45 
was assigned.  The entry indicated that the fact that the 
Veteran's ability to maintain gainful employment was limited, was 
discussed.  The psychiatrist noted that the Veteran had chronic 
symptoms of both depression and PTSD, observing that his 
medications had the potential to interfere with his cognitive 
function.  The psychiatrist opined that the Veteran was 
permanently and totally disabled.  

Analysis

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16 (2009).  A finding of total 
disability is appropriate "when there is present any impairment 
of mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful occupation."  
38 C.F.R. §§ 3.340(a)(1), 4.15 (2009).

A TDIU rating may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or more.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  
In determining whether the Veteran is entitled to a TDIU rating, 
neither non-service-connected disabilities nor advancing age may 
be considered.  38 C.F.R. § 4.19 (2009).

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny the Veteran's claim for 
total rating based on individual unemployability without 
producing evidence, as distinguished by mere conjecture, that the 
Veteran can perform work.

In a pertinent precedent decision, VA's General Counsel concluded 
that the controlling VA regulations generally provide that 
Veterans who, in light of their individual circumstances, but 
without regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria include a 
subjective versus objective standard.  It was also determined 
that "unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCREC 75-91 (Dec. 
27, 1991).

Here, the Veteran has two service-connected disabilities: (i) 
PTSD, rated as 70-percent disabling; and (ii) diabetes mellitus 
Type II, rated as 20-percent disabling.  His combined rating has 
been 80 percent, effective since October 2007.  See 38 C.F.R. § 
4.25 (2009) (combined ratings table).  Since he has a 70 percent 
rating for his PTSD, and a combined rating of 80 percent, the 
Veteran's service-connected disabilities meet the threshold 
minimum requirements for consideration of a TDIU under 38 C.F.R. 
§ 4.16(a) - that is, without having to resort to the special 
extra-schedular provisions of § 4.16(b).  See also 38 C.F.R. §§ 
3.321(b)(1) and Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As such, the determinative issue is whether he is unable to 
return to the workforce and obtain and maintain substantially 
gainful employment as a consequence of his service-connected 
disabilities - and, in particular, his PTSD.  See 38 C.F.R. § 
3.340 (indicating the circumstances in which occupational 
impairment is considered total and permanent in its scope).  The 
fact that a Veteran is unemployed is not enough.  The question is 
whether his service-connected disorders without regard to his 
nonservice-connected disorders or lack of work skills or 
advancing age made him incapable of performing the acts required 
by employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

On this determinative issue, the medical and other evidence of 
record - as a whole, indicates the Veteran's service-connected 
PTSD is of such severity that it precludes him from engaging in 
all forms of substantially gainful employment.  

The evidence indicates the Veteran "retired" from a long-
standing job as a heavy equipment operator essentially due to the 
severity of his PTSD symptoms.  As clarified in his statements, 
in late 2004 he had an angry outburst on the job, which 
subsequently resulted in a reduction of his hours to part-time 
status and in mid-2005, resulted in him being essentially laid 
off and forced to retire, as reportedly his supervisors were 
concerned about his behavior and anger problems and felt that he 
was not suited for further employment.  

VA examination reports indicate a progressively worsening PTSD 
disability.   The Veteran's VA examination in June 2004, 
performed when he was still employed, found that he had moderate 
occupational impairment and severe social functioning impairment.  
The examiner assigned the Veteran's PTSD a GAF score of 50.  
Notably, a GAF score within this range of 41-50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job)."  DSM- IV at 46-47.

By the time of the November 2005 VA examination, the Veteran had 
lost his job and his PTSD had gotten even more severe, as 
evidenced by the assignment of an even lower GAF score of only 
35, indicating major impairment in several areas, such as work, 
family relations, judgment, thinking or mood.  The examiner 
stated the Veteran was severely impaired from both an 
occupational and social viewpoint.  Significantly, the examiner 
opined that it was at least as likely as not that the Veteran 
could be considered unemployable and that the primary factor 
relating to his unemployability related to his on-going PTSD 
symptomatology.  It was further observed that the Veteran's 
psychiatric condition overall was not likely to improve due to 
advancing age, loss of employment and current utlization of 
existing supportive resources.

Subsequent VA treatment records reflect regular and continued 
treatment for PTSD and consistently reflect the assignment of GAF 
scores in the 45 to 50 range, indicative of serious 
symptomatology, including an inability to keep a job.  DSM-IV at 
46-47.  Such findings are contrary to a conclusion that the 
condition showed marked improvement, as was noted in the April 
2007 SOC.  

Moreover, the most recent evidence on file, consisting of a 
December 2009 opinion provided by a VA psychiatrist, confirms the 
findings made upon VA examination of 2005.  At that time the 
psychiatrist opined that the Veteran was totally and permanently 
disabled due to diagnoses of PTSD and depression.  The Board 
notes that there is no indication that symptoms of depression 
exist entirely independently from the PTSD symptomatology.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (if VA cannot 
distinguish by competent medical opinion the extent of symptoms 
that are attributable to service-related causes from those that 
are not, VA effectively must presume that all symptoms in 
question are related to service, i.e., part and parcel of the 
service-connected disability).  See also Howell v. Nicholson, 19 
Vet. App. 535, 540 (2006).

The evidence essentially reflects that the Veteran has limited 
education and occupational experience, having been employed as a 
heavy equipment operator from 1989 to 2005, following which the 
Veteran's PTSD required daily medication and regular treatment to 
control the condition.  He did not return to work after being let 
go from his job in mid-2005. 

In summary, there are several medical findings and sufficiently 
low GAF scores indicating severe occupational impairment, 
especially the recent explicit finding of permanent and total 
disability due to PTSD made by a VA psychiatrist in December 
2009.  Moreover, subjectively, the overall record shows the 
Veteran's PTSD symptoms, including his anger and impaired impulse 
control, make him particularly unable to cope with the rigors and 
stresses of operating heavy equipment and reflect that his 
employers had expressed this concern and felt that as of mid-
2005, he was unsuitable for further employment of this nature.  
See Van Hoose, at 361.  In addition, considering recent findings 
of severe occupational impairment, he is now unemployable as an 
objective matter as well.  Indeed, as shown by the November 2005 
examination report, the examining physician did not believe that 
the Veteran was employable due to PTSD and further believed that 
the  condition was unlikely to improve over time.  

The Board could remand this case for another opinion that 
reconciles all of the medical information and opinions on file; 
however, the record as it stands implicates the Veteran's 
service-connected disabilities, specifically PTSD, as the root of 
his unemployability.  In this regard, both the currently assigned 
70 percent evaluation and the GAF scores assigned during the 
appeal period are indicative of occupational impairment with 
deficiencies in most areas.  It is clear that at minimum, the 
service connected PTSD is a significant factor which negatively 
impacts the Veteran's employability, by virtue of symptomatology 
including impaired judgment and impulse control, difficulty in 
adapting to stressful circumstances including work or a worklike 
setting, and an inability to establish and maintain effective 
relationships. Therefore, the Board concludes that remand is not 
necessary here.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 
(2003) (noting that, because it is not permissible for VA to 
undertake additional development to obtain evidence against an 
appellant's case, VA must provide an adequate statement of 
reasons or bases for its decision to pursue such development 
where such development could be reasonably construed as obtaining 
additional evidence for that purpose.)

Recognizing that this matter is not absolutely without doubt, the 
Board will nevertheless conclude that there is a reasonable doubt 
raised, afford this Veteran the benefit of the doubt, and find 
that entitlement to a total disability rating based on individual 
unemployability is warranted at this time.  The evidence of 
record in this case supports the Veteran's contentions that his 
service-connected PTSD is of such severity as to preclude his 
participation substantially gainful employment, in light of his 
education and experience.  The limitations caused by PTSD, 
strongly suggest, with consideration of the doctrine of 
reasonable doubt, that the Veteran is incapable of performing the 
physical and mental acts required and the demands of regular and 
sustained employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

Accordingly, resolving all reasonable doubt in his favor, the 
Board finds that the Veteran's service connected disorders, 
particularly PTSD, are of such severity as to render him unable 
to obtain or maintain substantially gainful employment.  Hence, a 
TDIU is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

A total disability evaluation based on individual unemployability 
is granted, subject to the law and regulations governing the 
award of monetary benefits.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


